                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     TERESA ARMSTRONG,                                  Case No. 17-CV-06540-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            COMPEL ARBITRATION AND
                                  14             v.                                         STAYING CASE
                                  15     MICHAELS STORES, INC.,                             Re: Dkt. No. 33
                                  16                    Defendant.

                                  17

                                  18          Plaintiff Teresa Armstrong (“Plaintiff”) filed this putative class action against Michael

                                  19   Stores, Inc. (“Michaels” or “Defendant”) in the Superior Court of California on October 10, 2017.

                                  20   ECF No. 1. Defendant removed the action based on the Class Action Fairness Act (“CAFA”) on

                                  21   November 10, 2017. Id. On December 15, 2017, Plaintiff filed her First Amended Complaint,

                                  22   which asserted eight causes of action arising from her employment with Michaels at a retail store

                                  23   in California, including a claim for civil penalties under the Private Attorneys General Act

                                  24   (“PAGA”). ECF No. 11 (“FAC”). Before the Court is Defendant’s motion to compel arbitration of

                                  25   Plaintiff’s non-PAGA claims, dismiss class allegations, and stay civil proceedings. ECF No. 33

                                  26   (“Mot.”). Having considered the parties’ submissions, the relevant law, and the record in this case,

                                  27   the Court GRANTS Defendant’s motion to compel arbitration, and stays the lawsuit.

                                  28                                                    1
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Defendant Michaels is a Delaware Corporation that does business in California. FAC ¶¶ 1,
                                   3
                                       5. Plaintiff is an individual and resident of California who worked at Michaels from June 2012 to
                                   4
                                       June 23, 2017. Id. ¶¶ 4, 18. In October 2017, Plaintiff brought suit in state court against Michaels
                                   5
                                       for claims arising from her employment with Michaels at a retail store in California. ECF No. 1.
                                   6
                                                1. Michaels University
                                   7
                                               Defendant Michaels utilizes an online interface called “Michaels University” (“MU”) to
                                   8
                                       present company policies and agreements to its employees. See ECF No. 33-3 (“Keller Decl.”)
                                   9
                                       ¶¶ 2, 4. Employees may log on to this online interface by using their employee ID number or a
                                  10
                                       unique username and a password. Id. ¶ 4. When a new training becomes available on MU,
                                  11
                                       employees receive an alert on the store portal, which is a communication tool used by all Michaels
                                  12
Northern District of California




                                       employees, and the alert provides a link to MU. Id. ¶ 5. On the MU home page, employees can
 United States District Court




                                  13
                                       access training modules, and review their MU transcript, which reflects the completion status of
                                  14
                                       each module. Id.
                                  15
                                                2. Plaintiff Assents to Arbitration in 2016
                                  16
                                               In 2016, Michaels asked its employees to complete a mandatory 2016 employee handbook
                                  17
                                       online curriculum on MU, which included a “Mutual Agreement to Resolve Issues and Arbitrate
                                  18
                                       Claims” policy. Id. ¶ 3. On May 31, 2016, Plaintiff clicked on a link and logged in to complete the
                                  19
                                       2016 employee handbook training on MU. Id. ¶ 6; see also id., Ex. C. Plaintiff then clicked the
                                  20
                                       “My Training” box at the top of the page. Id.; see also id., Ex. A. From there, she clicked on the
                                  21
                                       “2016 US Store Team Member (California) Handbook” link to select the online training for the
                                  22
                                       employee handbook. Id. ¶ 6. This online training consisted of two parts. First, Plaintiff was
                                  23
                                       required to open a PDF of the employee handbook, which includes the Arbitration Agreement, and
                                  24
                                       Plaintiff clicked a button to indicate that she had completed her review of the handbook. Id. ¶ 7.
                                  25
                                       Plaintiff could not proceed to the second part unless she opened the employee handbook and
                                  26
                                       clicked the button. Id. Second, Plaintiff completed a tutorial that consisted of ten slides. Id.; see
                                  27

                                  28                                                      2
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   also id., Ex. B. The only way Plaintiff could move through these slides was by clicking the

                                   2   “Continue” or “I Agree” button at the bottom of each slide. Id. ¶ 8. The last two slides related to

                                   3   the “Mutual Agreement to Resolve Issues and Arbitrate Claims.” Id., Ex. B. On the last slide,

                                   4   Plaintiff clicked “I Agree” to the following language:

                                   5           BY CLICKING “I AGREE” BELOW, I AGREE THAT I HAVE CAREFULLY
                                   6           READ, UNDERSTAND AND AGREE TO THE MUTUAL AGREEMENT TO
                                               RESOLVE ISSUES AND ARBITRATE CLAIMS AND AGREE THAT THE
                                   7           COMPANY AND I ARE GIVING UP OUR RIGHTS TO A COURT OR JURY
                                               TRIAL AND AGREE TO ARBITRATE CLAIMS AND DISPUTES COVERED
                                   8           BY THE MUTUAL AGREEMENT TO RESOLVE ISSUES AND ARBITRATE
                                               CLAIMS.
                                   9
                                       Id.; see also id. ¶ 8.
                                  10
                                                 3. Plaintiff Assents to Arbitration in 2017
                                  11
                                               After Plaintiff completed the 2016 employee handbook training, Michaels revised the
                                  12
Northern District of California
 United States District Court




                                       Arbitration Agreement and posted a second training module on MU. Id. ¶ 11. On January 31,
                                  13
                                       2018, Plaintiff logged into MU using her username and password and clicked the new “Mutual
                                  14
                                       Agreement to Resolve Issues and Arbitrate Claims” training under “My Training.” Id. ¶ 12; see
                                  15
                                       also id., Exs. C and D. The “Mutual Agreement to Resolve Issues and Arbitrate Claims” module
                                  16
                                       consisted of 19 slides, the first 17 of which contained the text of the Arbitration Agreement. Id. ¶
                                  17
                                       12; see also id., Ex. D. The only way Plaintiff could move through these slides was by clicking the
                                  18
                                       “Next” button at the bottom of each slide. Id. ¶ 12.
                                  19
                                               The fourth slide consisted of language regarding “what disputes go to arbitration.” Id., Ex.
                                  20
                                       D. In particular, the slide provided for the following delegation clause:
                                  21

                                  22           Unless otherwise stated in this Agreement, the Arbitrator, and not any federal, state,
                                               or local court or agency, will have exclusive authority to resolve disputes relating to
                                  23           the interpretation, applicability, enforceability or formation of this Agreement
                                               including, but not limited to, any claim that all or any part of this Agreement is void
                                  24           or voidable and pertaining to any waiver.
                                  25   Id. The seventh and eighth slides consisted of language regarding a class and/or collective action
                                  26   waiver. Id. ¶ 13; see also id., Ex. D. Specifically, the seventh slide provided that “[y]ou and the
                                  27   Company agree to bring any dispute in arbitration individually only, and not as a class and/or,
                                  28                                                     3
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   collective action.” Id., Ex. D. The eighth slide explained how employees may opt-out of the class

                                   2   and collection action waivers, including emailing “WorkplaceResolutions@michaels.com” and

                                   3   writing that the employee was opting out or requesting a “Class Action Waiver Opt-Out Form.”

                                   4   Id., Ex. D. Plaintiff never sent an email to “WorkplaceResolutions@michaels.com” to opt-out of

                                   5   the class and collection action waivers. Id. ¶ 13. The fifteenth slide, titled “Sole and Entire

                                   6   Agreement,” provided that unless this Agreement “is deemed void, unenforceable or invalid, this

                                   7   Agreement replaces any prior or concurrent oral or written statements of arbitration.” Id., Ex. D.

                                   8           Plaintiff acknowledged the Arbitration Agreement when she clicked the “I Agree” buttons

                                   9   on the final two slides, entitled “Acknowledgement.” Id. ¶ 14. Plaintiff clicked the “I Agree”

                                  10   button to “demonstrate [her] acceptance of the Mutual Agreement to Resolve Issues and Arbitrate

                                  11   Claims” and that she “underst[ood] and agree[d] that an electronic signature and/or electronic

                                  12   acceptance is as legally binding as an ink signature” on the second to last slide. Id. ¶ 14; see also
Northern District of California
 United States District Court




                                  13   id., Ex. D. On the last slide, Plaintiff clicked “I Agree” to the following language:

                                  14           BY CLICKING “I AGREE” BELOW, I AGREE THAT I HAVE CAREFULLY
                                  15           READ, UNDERSTAND AND AGREE TO THE MUTUAL AGREEMENT TO
                                               RESOLVE ISSUES AND ARBITRATE CLAIMS AND AGREE THAT THE
                                  16           COMPANY AND I ARE GIVING UP OUR RIGHTS TO A COURT OR JURY
                                               TRIAL AND AGREE TO ARBITRATE CLAIMS AND ISPUTES COVERED BY
                                  17           THE MUTUAL AGREEMENT TO RESOLVE ISSUES AND ARBITRATE
                                               CLAIMS.
                                  18
                                       Id. ¶ 14; see also id., Ex. D.
                                  19
                                           B. Procedural History
                                  20
                                               On October 10, 2017, Plaintiff filed her putative class action against Defendant in the
                                  21
                                       Superior Court of California which alleged seven causes of action arising from Plaintiff’s
                                  22
                                       employment with Michaels at a retail store in California: (1) Failure to Provide Meal Periods; (2)
                                  23
                                       Failure to Provide Rest Periods; (3) Failure to Pay Hourly Wages; (4) Failure to Pay Vacation
                                  24
                                       Wages; (5) Failure to Provide Accurate Written Wage Statements; (6) Failure to Timely Pay All
                                  25
                                       Final Wages; and (7) Unfair Competition. ECF No. 1. Defendant answered Plaintiff’s complaint
                                  26
                                       and removed the action to federal court on November 10, 2017, pursuant to CAFA, 28 U.S.C. §
                                  27

                                  28                                                      4
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   1332(d) and 28 U.S.C. §§ 1441, 1446, and 1453. Id. In its answer, Defendant asserted as its

                                   2   fifteenth defense that “[t]he Complaint, and each purported action therein, is barred to the extent

                                   3   Plaintiff, and any purported class members she seeks to represent, agreed to submit their claims

                                   4   against Defendant to binding arbitration.” ECF No. 1-3 at 3. On December 15, 2017, Plaintiff filed

                                   5   her FAC, and added an eighth cause of action for civil penalties under PAGA, Labor Code §§

                                   6   2698. See FAC.

                                   7          On February 7, 2018, the parties filed a joint case management statement. ECF No. 18

                                   8   (“February 7, 2018 JCMS”). In the February 7, 2018 JCMS, Defendant represented that it

                                   9   “anticipates filing a motion to compel arbitration and a motion for summary judgment after

                                  10   conducting discovery.” Id. at 2. The parties also represented that one of the primary legal issues

                                  11   included: “[w]hether Plaintiff agreed to arbitrate her claims against Defendant.” Id. at 3. At the

                                  12   February 14, 2018 case management conference, Defendant’s counsel reaffirmed its position that
Northern District of California
 United States District Court




                                  13   it anticipated filing a motion to compel arbitration. ECF No. 33-1 (“Knopp Decl.”) ¶ 6.

                                  14          On February 14, 2018, Defendant filed its answer to the FAC. ECF No. 19. Defendant

                                  15   again asserted as its fifteenth defense that “[t]he Complaint, and each purported action therein, is

                                  16   barred to the extent Plaintiff, and any purported class members she seeks to represent, agreed to

                                  17   submit their claims against Defendant to binding arbitration.” Id. at 22.

                                  18          The parties conducted some discovery. On February 15, 2018, Defendant served

                                  19   Interrogatories. ECF No. 40–1 (“Segal Decl”), Ex. 9. On February 28, 2018, Defendant served

                                  20   Requests for Production. Id., Ex. 10. On March 27, 2018, Defendant noticed the deposition of

                                  21   Plaintiff, but ultimately took the deposition off calendar due to a scheduling conflict. Id., Exs. 14–

                                  22   15. Plaintiff served written responses to the Interrogatories on March 28, 2018. Id., Ex. 11.

                                  23   Plaintiff served written responses to the Requests for Production and produced documents on

                                  24   April 5, 2018. Id., Exs. 12–13. On April 19, 2018, Plaintiff served written discovery, including

                                  25   Requests for Production, Interrogatories, and Requests for Admission. Id., Exs. 1–4.

                                  26          On May 21, 2018, the United States Supreme Court decided Epic Sys. Corp. v. Lewis, 138

                                  27   S. Ct. 1612 (2018). In Epic Sys. Corp., the United States Supreme Court decided the questions of

                                  28                                                     5
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   whether “employees and employers [should] be allowed to agree that any disputes between them

                                   2   will be resolved through one-on-one arbitration? Or should employees always be permitted to

                                   3   bring their claims in class or collective actions, no matter what they agreed with their employers?”

                                   4   Id. at 1619. The United States Supreme Court held that arbitration agreements requiring individual

                                   5   arbitration, instead of allowing class or collective actions, were enforceable under the Federal

                                   6   Arbitration Act (“FAA”). Id. at 1632. In so holding, the Supreme Court overruled the Ninth

                                   7   Circuit’s decision in Morris v. Ernst & Young, LLP, 834 F.3d 975 (9th Cir. 2016), which had held

                                   8   that a concerted—or collective—action waiver violated the National Labor Relations Act

                                   9   (“NLRA”) and was unenforceable under the FAA. See id.

                                  10           On June 5, 2018, Defendant’s counsel sent a letter to Plaintiff’s counsel via e-mail and

                                  11   regular mail that requested that Plaintiff dismiss all of her non-PAGA claims in favor of

                                  12   arbitration. Knopp Decl. ¶ 7. The letter stated “[Plaintiff] entered into an arbitration agreement
Northern District of California
 United States District Court




                                  13   during her employment with Michaels.” Knopp Decl., Ex. A. “According to that agreement,

                                  14   [Plaintiff] must arbitrate ‘past, present or future claims or disputes related to or arising out of [her]

                                  15   employment, [her] application for employment and/or [her] termination of employment with the

                                  16   Company,’ including ‘wage or compensation claims.’” Id. Defendant’s counsel’s letter further

                                  17   stated that Plaintiff “agreed ‘to bring any dispute in arbitration individually only, and not as a class

                                  18   . . . action.’” Id. The letter continued: “[i]n light of Epic Systems Corp. v. Lewis, in which the

                                  19   Supreme Court overruled Ninth Circuit precedent and held that arbitration agreements containing

                                  20   class action waivers are enforceable, . . . we request that [Plaintiff] voluntarily dismiss all claims

                                  21   except her cause of action for penalties under the Private Attorneys General Act.” Id. The letter

                                  22   concluded: “If [Plaintiff] refuses to do so, Michaels intend to file a motion to compel arbitration.

                                  23   Please let us know by June 11, 2018 whether [Plaintiff] will voluntarily dismiss her arbitrable

                                  24   claims.” Id. Defendant’s counsel also asserted in his declaration in support of the motion to

                                  25   compel arbitration that Defendant’s counsel “and other attorneys in [his] office have conferred

                                  26   with [Plaintiff’s] counsel multiple occasions regarding the Arbitration Agreement and have

                                  27   requested that Armstrong submit her non-PAGA claims to binding arbitration on an individual

                                  28                                                       6
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   basis, if at all, in accordance with her arbitration agreement. [Plaintiff’s] counsel has refused.”

                                   2   Knopp Decl. ¶ 8.

                                   3           On July 3, 2018, the parties filed a joint case management statement. ECF No. 31 (“July 3,

                                   4   2018 JCMS”). In the July 3, 2018 JCMS, Defendant represented that it “anticipates filing a motion

                                   5   to dismiss, or in the alternative, compel arbitration of all claims except Plaintiff’s cause of action

                                   6   for penalties under the Private Attorneys General Act.” Id. at 1–2. Defendant also wrote that

                                   7   “Defendant pled the defense in its answer and reiterated it in the initial case management report,

                                   8   making clear that Defendant would enforce the agreement if the Supreme Court overruled Ninth

                                   9   Circuit precedent regarding the enforceability of arbitration agreements containing class action

                                  10   waivers.” Id. at 2.

                                  11           Defendant filed its motion to compel arbitration of Plaintiff’s non-PAGA claims, dismiss

                                  12   class allegations, and stay civil proceedings on August 20, 2018. See Mot. Plaintiff opposed on
Northern District of California
 United States District Court




                                  13   September 4, 2018. ECF No. 40 (“Opp’n”). Defendant replied on September 11, 2018. ECF No.

                                  14   42 (“Reply”).

                                  15   II.     LEGAL STANDARD
                                  16           The FAA applies to arbitration agreements in any contract affecting interstate commerce.

                                  17   See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001); 9 U.S.C. § 2. Under Section 3 of

                                  18   the FAA, “a party may apply to a federal court for a stay of the trial of an action ‘upon any issue

                                  19   referable to arbitration under an agreement in writing for such arbitration.’” Rent-A-Center, West,

                                  20   Inc. v. Jackson, 561 U.S. 63, 68 (2010) (quoting 9 U.S.C. § 3).

                                  21           Interpretation of arbitration agreements generally turns on state law. See Arthur Andersen

                                  22   LLP v. Carlisle, 556 U.S. 624, 630–31 (2009). However, the United States Supreme Court has

                                  23   stated that “the first task of a court asked to compel arbitration of a dispute is to determine whether

                                  24   the parties agreed to arbitrate that dispute,” and that “[t]he court is to make this determination by

                                  25   applying the federal substantive law of arbitrability, applicable to any arbitration agreement within

                                  26   the coverage of the Act.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614,

                                  27   626 (1985). The FAA creates a body of federal substantive law of arbitrability that requires a

                                  28                                                      7
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   healthy regard for the federal policy favoring arbitration and preempts state law to the contrary.

                                   2   Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 475-79 (1989)

                                   3   (“[T]he FAA must be resolved with a healthy regard for the federal policy favoring arbitration.”).

                                   4   However, “state law is not entirely displaced from federal arbitration analysis.” Ticknor v. Choice

                                   5   Hotels Int’l, Inc., 265 F.3d 931, 936–37 (9th Cir. 2001).

                                   6            In deciding whether a dispute is arbitrable under federal law, a court must answer two

                                   7   questions: (1) whether the parties agreed to arbitrate; and, if so, (2) whether the scope of that

                                   8   agreement to arbitrate encompasses the claims at issue. See Brennan v. Opus Bank, 796 F.3d 1125,

                                   9   1130 (9th Cir. 2015). When deciding whether the parties agreed to arbitrate a certain matter, courts

                                  10   generally apply ordinary state law principles of contract interpretation. First Options of Chi., Inc.

                                  11   v. Kaplan, 514 U.S. 938, 944 (1995) (“Courts generally should apply ordinary state-law principles

                                  12   governing contract formation in deciding whether [an arbitration] agreement exists.”). Thus, in
Northern District of California
 United States District Court




                                  13   determining whether parties have agreed to arbitrate a dispute, the court applies “general state-law

                                  14   principles of contract interpretation, while giving due regard to the federal policy in favor of

                                  15   arbitration by resolving ambiguities as to the scope of arbitration in favor of arbitration.” Mundi v.

                                  16   Union Sec. Life Ins. Co., 555 F.3d 1042, 1044 (9th Cir. 2009) (quoting Wagner v. Stratton

                                  17   Oakmont, Inc., 83 F.3d 1046, 1049 (9th Cir. 1996)). “[A]s with any other contract, the parties’

                                  18   intentions control, but those intentions are generously construed as to issues of arbitrability.”

                                  19   Mitsubishi Motors Corp., 473 U.S. at 626. If the party seeking to compel arbitration establishes

                                  20   both factors, the court must compel arbitration. See Chiron Corp. v. Ortho Diagnostic Sys., Inc.,

                                  21   207 F.3d 1126, 1130 (9th Cir. 2000). “The standard for demonstrating arbitrability is not a high

                                  22   one; in fact, a district court has little discretion to deny an arbitration motion, since the [FAA] is

                                  23   phrased in mandatory terms.” Republic of Nicar. v. Std. Fruit Co., 937 F.2d 469, 475 (9th Cir.

                                  24   1991).

                                  25            However, the FAA’s savings clause “allows courts to refuse to enforce arbitration

                                  26   agreements ‘upon such grounds as exist at law or in equity for the revocation of any contract.’”

                                  27   Epic Sys. Corp., 138 S. Ct. at 1622 (quoting 9 U.S.C. § 2). “The clause ‘permits agreements to

                                  28                                                      8
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   arbitrate to be invalidated by generally applicable contract defenses, such as fraud, duress, or

                                   2   unconscionability.’” Id. (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011))

                                   3   (internal quotation marks omitted).

                                   4             In addition, the parties can agree to delegate arbitrability—or “gateway” issues concerning

                                   5   the scope and enforceability of the arbitration agreement, and whether the dispute should go to

                                   6   arbitration at all—to the arbitrator. The United States Supreme Court has held that the question of

                                   7   “who has the power to decide arbitrability,” the court or the arbitrator, “turns on what the parties

                                   8   agreed about that matter.” First Options, 514 U.S. at 943. “An agreement to arbitrate a gateway

                                   9   issue is simply an additional, antecedent agreement the party seeking arbitration asks the federal

                                  10   court to enforce, and the FAA operates on this additional arbitration agreement just as it does on

                                  11   any other.” Rent-A-Center, 561 U.S. at 70. “[Q]uestions of arbitrability may go to the

                                  12   arbitrator . . . when the parties have demonstrated, clearly and unmistakably, that it is their intent
Northern District of California
 United States District Court




                                  13   to do so.” Id. at 80. In cases where the parties “clearly and unmistakably intend to delegate the

                                  14   power to decide arbitrability to an arbitrator,” the Court’s inquiry is “limited . . . [to] whether the

                                  15   assertion of arbitrability is ‘wholly groundless.’” Qualcomm Inc. v. Nokia Corp., 466 F.3d 1366,

                                  16   1371 (Fed. Cir. 2006) (applying Ninth Circuit law).

                                  17   III.      DISCUSSION
                                  18             Before the Court is Defendant’s motion to compel arbitration, dismiss class allegations,

                                  19   and stay this lawsuit. See Mot. For the reasons explained below, the Court GRANTS the motion to

                                  20   compel and stays the case.

                                  21          A. Motion to Compel
                                  22             Defendant contends that the Arbitration Agreement requires Plaintiff to arbitrate—on an

                                  23   individual basis—any claims relating to her employment, except for her claim for civil penalties

                                  24   under PAGA.1 Mot. at 1. Plaintiff does not challenge whether the parties agreed to arbitrate,

                                  25

                                  26
                                       1
                                        Defendant explains that it is not seeking to compel arbitration of Plaintiff’s PAGA claim because
                                       an employee may not waive her right to bring a representative PAGA claim. See Mot. at 1 (citing
                                  27   Sakkab v. Luxottica Retail North Am., Inc., 803 F.3d 425, 431 (9th Cir. 2015) (holding that
                                       plaintiff’s “waiver of his right to bring a representative PAGA action is unenforceable”)).
                                  28                                                       9
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   whether the scope of the Arbitration Agreement encompasses all of her claims except her PAGA

                                   2   claim in this lawsuit, or whether these are questions for the arbitrator. See Opp’n. Instead, Plaintiff

                                   3   argues that Defendant (1) forfeited the right to compel arbitration by not seeking arbitration within

                                   4   the applicable time limit, which included an obligation to seek arbitration “within the statute of

                                   5   limitations” and “as soon as possible,” see Opp’n at 8–9 (citing Keller Decl., Ex. D at 22); and that

                                   6   Defendant (2) waived the right to compel arbitration by litigating the case, see Opp’n at 3–8. As

                                   7   an initial matter, the parties disagree on whether these questions of forfeiture and waiver are for

                                   8   the Court or for the arbitrator to decide. See Opp’n; see also Reply.

                                   9          For the reasons given below, the Court determines first that the question of forfeiture is for

                                  10   the arbitrator, but that the question of waiver is for the Court to decide. The Court determines

                                  11   second that Defendant did not waive its right to compel arbitration.

                                  12          1. Whether the Court or the Arbitrator Should Decide the Issues
Northern District of California
 United States District Court




                                  13          Defendant argues first that an arbitrator, rather than the Court, should decide whether the

                                  14   Defendant (1) forfeited the right to compel arbitration by not seeking arbitration within the

                                  15   applicable time limit (“as soon as possible”); and (2) waived its right to compel arbitration through

                                  16   litigation conduct. Mot. at 5–6. For the reasons given below, the Court finds that the forfeiture

                                  17   question should go to the arbitrator. However, the Court finds that the Court itself must address

                                  18   the waiver question because the delegation provision fails to provide clear and unmistakable proof

                                  19   that the parties agreed to delegate to an arbitrator the issue of waiver through litigation conduct.

                                  20          In Howsam v. Dean Witter Reynolds, Inc., the United States Supreme Court distinguished

                                  21   between two categories of gateway issues on motions to compel arbitration, each of which has a

                                  22   different presumption as to whether a court or an arbitrator should decide. 537 U.S. 79, 83 (2002);

                                  23   see also Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1120–21 (9th Cir. 2008) (describing the

                                  24   two categories of disputes). “The first category of gateway issues is a ‘question of arbitrability’—

                                  25   that is, ‘whether the parties have submitted a particular dispute to arbitration.’” Martin v. Yasuda,

                                  26   829 F.3d 1118, 1123 (9th Cir. 2016) (quoting Howsam, 537 U.S. at 83). “This category includes

                                  27   issues that the parties would have expected a court to decide such as ‘whether the parties are

                                  28                                                     10
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   bound by a given arbitration clause’ or whether ‘an arbitration clause in a concededly binding

                                   2   contract applies to a particular type of controversy.’” Id. (citing Howsam, 537 U.S. at 84). “These

                                   3   disputes are ‘for judicial determination unless the parties clearly and unmistakably provide

                                   4   otherwise.’” Id. (emphasis added) (citing Howsam, 537 U.S. at 83). “In contrast, the second

                                   5   category—‘procedural’ issues—is ‘presumptively not for the judge, but for an arbitrator, to

                                   6   decide.’” Id. (citing Howsam, 537 U.S. at 84). In Howsam, for example, “the Court held that the

                                   7   question as to whether a party met the arbitral forum’s statute of limitations for filing a case was a

                                   8   procedural question that the parties would have expected the arbitrator to decide; accordingly, as

                                   9   the Court made clear, the arbitrator should presumptively decide such disputes.” Id. (citing

                                  10   Howsam, 537 U.S. at 85).

                                  11                  a. The Forfeiture Issue
                                  12          The Court addresses first the question of whether the Court or an arbitrator should decide
Northern District of California
 United States District Court




                                  13   Plaintiff’s argument that Defendant “forfeited the right to compel arbitration” by not seeking

                                  14   arbitration “as soon as possible.” See Opp’n at 8. The United States Supreme Court has reiterated

                                  15   that issues of procedural arbitrability, “i.e., whether prerequisites such as time limits, notice,

                                  16   laches, estoppel, and other conditions precedent to an obligation to arbitrate have been met, are for

                                  17   the arbitrators to decide.” Howsam, 537 U.S. at 85 (emphasis in original) (citation omitted). The

                                  18   Court agrees with Defendant that the question of forfeiture by not seeking arbitration “as soon as

                                  19   possible” is a question of time limits, which is part of this second category of gateway issues.

                                  20   Therefore, the forfeiture issue is presumptively reserved for the arbitrator. See Howsam, 537 U.S.

                                  21   at 84; see also Martin, 829 F.3d at 1123 (discussing that in Howsam, the United States Supreme

                                  22   Court “held that the question as to whether a party met the arbitral forum’s statute of limitations

                                  23   for filing was a procedural question that the parties would have expected the arbitrator to decide;

                                  24   accordingly, as the [Supreme] Court made clear, the arbitrator should presumptively decide such

                                  25   issues.”). Additionally, this presumption is reinforced here by express contractual language in the

                                  26   Arbitration Agreement that provides “[t]he Arbitrator shall resolve all disputes regarding the

                                  27   timeliness or propriety of the demand for arbitration.” Keller Decl., Ex. D at 22.

                                  28                                                      11
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1          Accordingly, having found the forfeiture question reserved for the arbitrator, the Court

                                   2   need not consider it further.

                                   3                  b. The Waiver Issue
                                   4          The Court addresses second the question of whether the Court or an arbitrator should

                                   5   decide the question of waiver through litigation conduct. The Ninth Circuit has “made clear that

                                   6   waiver by litigation conduct is part of the first category of gateway issues,” meaning the question

                                   7   of waiver “is presumptively for a court and not an arbitrator to decide.” Martin, 829 F.3d at 1123

                                   8   (citing Cox, 533 F.3d at 1121 and Howsam, 537 U.S. at 83). Therefore, the Court must decide the

                                   9   waiver question unless the parties placed “clear and unmistakable language” in the arbitration

                                  10   agreement that the parties intended for an arbitrator to decide that question. Id. at 1124 (citing

                                  11   Hong v. CJ CGV Am. Holdings, Inc., 222 Cal. App. 4th 240, 258 (2013)).

                                  12          Here, the Arbitration Agreement’s delegation clause provides:
Northern District of California
 United States District Court




                                  13          Unless otherwise stated in this Agreement, the Arbitrator, and not any federal, state,
                                  14          or local court or agency, will have exclusive authority to resolve disputes relating
                                              to the interpretation, applicability, enforceability or formation of this Agreement
                                  15          including, but not limited to, any claim that all or any part of this Agreement is void
                                              or voidable and pertaining to any waiver.
                                  16
                                       Keller Decl., Ex. D (emphasis added). Defendant provides two arguments as to why this
                                  17
                                       delegation clause provides “clear and unmistakable language” that the parties intended for an
                                  18
                                       arbitrator to decide the question of waiver based on litigation conduct. First, Defendant argues that
                                  19
                                       because the clause reserves exclusive authority to the arbitrator regarding challenges to the
                                  20
                                       “enforceability” of the arbitration agreement, that language clearly and unmistakably delegates the
                                  21
                                       question of whether Defendant waived the right to arbitration through litigation conduct. See
                                  22
                                       Reply at 2–3. Second, Defendant argues that the language “pertaining to any waiver” also clearly
                                  23
                                       and unmistakably delegates the question of whether Defendant waived the right to arbitration
                                  24
                                       through litigation conduct. The Court disagrees.
                                  25
                                              First, the language delegating issues of “enforceability” to the arbitrator does not clearly
                                  26
                                       and unmistakably delegate the waiver question to the arbitrator. The Ninth Circuit has previously
                                  27

                                  28                                                      12
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   held that similar language did not overcome the presumption that courts decide the issue of

                                   2   waiver. For instance, in Martin, the Ninth Circuit rejected the defendant’s argument that the clause

                                   3   overcame the presumption that the question of waiver based on litigation conduct should be

                                   4   decided by the court. 829 F.3d at 1124. There, the provision provided that all “determinations as to

                                   5   the scope, enforceability and effect of this arbitration agreement shall be decided by the arbitrator,

                                   6   and not by a court.” Id. (emphasis added). The Ninth Circuit held that this language was “a fortiori

                                   7   insufficient to show an intent that an arbitrator decide the waiver by litigation conduct issue and to

                                   8   overcome the presumption to the contrary.” Id. Therefore, in light of Martin, the Court in the

                                   9   instant case rejects the Defendant’s argument that “[b]ecause the agreement clearly delegates to

                                  10   the arbitrator the authority to decide challenges to its enforceability, the arbitrator—not the

                                  11   Court—must decide [Plaintiff’s] waiver argument.” Reply at 3 (emphasis added).

                                  12          Moreover, the case law cited by Defendant does not provide support for Defendant’s
Northern District of California
 United States District Court




                                  13   argument that the waiver question was clearly and unmistakably delegated. Instead, the cases cited

                                  14   by Defendants are inapposite because they do not specifically address the question of whether the

                                  15   waiver question was delegated to the arbitrator. See, e.g., Rent-A-Center, 561 U.S. at 68 (holding

                                  16   that the question of whether the Agreement is unconscionable was delegated to the arbitrator when

                                  17   the agreement provided that “[t]he Arbitrator shall have exclusive authority to resolve any dispute

                                  18   relating to the enforceability of this Agreement including, but not limited to any claim that all or

                                  19   any part of this Agreement is void or voidable.”); Mohamed v. Uber Techs., Inc., 848 F.3d 1201,

                                  20   1209 n.4 (9th Cir. 2016) (noting that “[t]he arbitration agreements may not have clearly and

                                  21   unmistakably delegated to the arbitrator the authority to decide the question of waiver by litigation

                                  22   conduct. . . . But that question is not at issue in this litigation” (citing Martin, 892 F.3d at 1124–

                                  23   25)); Momot v. Mastro, 652 F.3d 982, 988 (9th Cir. 2011) (holding only that the agreement

                                  24   “clearly and unmistakably indicates [the parties’] intent for the arbitrators to decide the threshold

                                  25   question of arbitrability”); Tompkins v. 23 and Me, Inc., 2014 WL 2903752, at *11 (N.D. Cal.

                                  26   June 25, 2014) (concluding that “a bare reference to the AAA rules in [defendant’s] online

                                  27   contract does not show that the parties clearly and unmistakably intended to delegate

                                  28                                                      13
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   arbitrability”), aff’d 840 F.3d 1016 (9th Cir. 2016). In sum, the Court finds that the

                                   2   “enforceability” language does not clearly and unmistakably delegate the waiver question to the

                                   3   arbitrator.

                                   4           Second, the Court finds that the “pertaining to any waiver” language also fails to clearly

                                   5   and unmistakably delegate to the arbitrator the question of whether Defendant waived the right to

                                   6   arbitration through litigation conduct. The clear and unmistakable standard is a high bar, and in the

                                   7   face of ambiguity, courts should be reluctant to find delegation to the arbitrator. See, e.g., Kaplan,

                                   8   514 U.S. at 945 (“And, given the principle that a party can be forced to arbitrate only those issues

                                   9   it specifically has agreed to submit to arbitration, one can understand why courts might hesitate to

                                  10   interpret silence or ambiguity on the ‘who should decide arbitrability’ point as giving the

                                  11   arbitrators that power, for doing so might too often force unwilling parties to arbitrate a matter

                                  12   they reasonably would have thought a judge, not an arbitrator, would decide.”). Here, ambiguity
Northern District of California
 United States District Court




                                  13   exists in the phrase “pertaining to any waiver.” As Plaintiff points out, there is confusion and

                                  14   ambiguity caused by the use of the conjunctive word “and” in the provision: “any claim that all or

                                  15   any part of this Agreement is void or voidable and pertaining to any waiver.” See Opp’n at 4

                                  16   (citing Keller Decl., Ex. D (emphasis added)). Because of the use of the conjunctive word “and,”

                                  17   the literal meaning of this clause is that it applies to disputes that both involve a claim that the

                                  18   Agreement is void or voidable and that also pertain to “any waiver.” Thus, under the literal

                                  19   meaning of the provision, the situation here—that asks only whether Defendant waived arbitration

                                  20   through litigation conduct—would not be delegated to the arbitrator because this situation does not

                                  21   involve the additional question of whether the Agreement is void or voidable.

                                  22           Further ambiguity exists because a layperson, such as Plaintiff, may not understand the

                                  23   phrase “pertaining to any waiver” to necessarily refer to a situation where an employee files suit in

                                  24   court and the employer delays seeking arbitration. See, e.g., Mohamed v. Uber Techs., Inc., 109 F.

                                  25   Supp. 3d 1185, 1202 n.16, aff’d in part, rev’d in part, and remanded on other grounds, 848 F.3d

                                  26   1201 (9th Cir. 2016) (“[W]hether the language of a delegation clause is ‘clear and unmistakable’

                                  27   should be viewed from the perspective of the particular parties to the specific contract at issue.

                                  28                                                      14
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   What might be clear to sophisticated counterparties is not necessarily clear to less sophisticated

                                   2   employees or consumers.”).

                                   3           Importantly, the term “waiver” appears in several different contexts in the Arbitration

                                   4   Agreement, none of which have to do with waiver of arbitration through litigation conduct. For

                                   5   instance, the Arbitration Agreement that Plaintiff reviewed on MU spends several slides

                                   6   discussing class and collective action waivers and states that “[y]ou may therefore opt out of and

                                   7   not be subject to the Class Action Waiver.” See Keller Decl., Ex. D at 21. As to “construction,” the

                                   8   Arbitration Agreement provides that “[a] waiver of one or more terms of this Agreement by any

                                   9   party shall not be a waiver of the entire Agreement.” Id. at 25. Additionally, the Agreement

                                  10   provides: “[t]he Arbitrator may award any party any remedy to which the party is entitled under

                                  11   applicable law, but, unless you opt-out pursuant to the Class and Collective Waiver Opt-Out

                                  12   clause above, remedies are limited to those that would be available to a party in his or her
Northern District of California
 United States District Court




                                  13   individual capacity.” Id. at 24. Because nothing in the Arbitration Agreement itself explains that

                                  14   “waiver” may also encompass the situation where an employee files suit in court and the employer

                                  15   delays seeking arbitration, and because the Arbitration Agreement specifically contemplates and

                                  16   explains to the employee other types of possible waiver issues, the Court agrees with Plaintiff that

                                  17   a layperson would not have understood the term “waiver” in the provision to refer to the situation

                                  18   at issue here.

                                  19           Therefore, having found ambiguity in the phrase “pertaining to any waiver,” the Court

                                  20   concludes that such language does not pass the high bar to demonstrate that the parties clearly and

                                  21   unmistakably delegated the waiver through litigation question to an arbitrator. Accordingly, the

                                  22   Court finds that the Court—not an arbitrator—must decide the issue of waiver through litigation

                                  23   conduct.

                                  24           2. Whether Defendant Waived the Right to Arbitrate
                                  25           Having decided that the Court itself must conduct the waiver analysis, the Court turns to

                                  26   that question next. For the reasons given below, the Court concludes that Defendant did not waive

                                  27   the right to compel arbitration.

                                  28                                                    15
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1          “The right to arbitration, like other contractual rights, can be waived.” Martin, 829 F.3d at

                                   2   1124 (citing United States v. Park Place Assocs., Ltd., 563 F.3d 907, 921 (9th Cir. 2009)). A

                                   3   determination of whether “the right to compel arbitration has been waived must be conducted in

                                   4   light of the strong federal policy favoring enforcement of arbitration agreements.” Fisher v. A.G.

                                   5   Becker Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986). Because waiver of the right to arbitration

                                   6   is disfavored, “any party arguing waiver of arbitration bears a heavy burden of proof.” Id. (quoting

                                   7   Belke v. Merrill Lynch, Pierce, Fenner & Smith, 693 F.2d 1023, 1025 (11th Cir. 1982)). “As such,

                                   8   ‘[a] party seeking to prove waiver of a right to arbitration must demonstrate: (1) knowledge of an

                                   9   existing right to compel arbitration; (2) acts inconsistent with that existing right; and (3) prejudice

                                  10   to the party opposing arbitration resulting from such inconsistent acts.’” Martin, 829 F.3d at 1124

                                  11   (quoting Fisher, 791 F.2d at 694). Here, Defendant does not challenge the fact that Defendant had

                                  12   knowledge of the right to compel arbitration; thus, the Court addresses only the second and third
Northern District of California
 United States District Court




                                  13   factors below.

                                  14                    a. Whether Plaintiff Proved Defendant Engaged in Acts Inconsistent with the
                                                           Right to Arbitration
                                  15
                                              “There is no concrete test to determine whether a party has engaged in acts that are
                                  16
                                       inconsistent with its right to arbitrate.” Martin, 829 F.3d at 1125. However, the Ninth Circuit has
                                  17
                                       explained that “this [second] element [is] satisfied when a party chooses to delay his right to
                                  18
                                       compel arbitration by actively litigating his case to take advantage of being in federal court.” Id.
                                  19
                                       (citations omitted). Moreover, the Ninth Circuit has said that “a party’s extended silence and delay
                                  20
                                       in moving for arbitration may indicate a ‘conscious decision to continue to seek judicial judgment
                                  21
                                       on the merits of [the] arbitrable claims,’ which would be inconsistent with the right to arbitrate.”
                                  22
                                       Id. (quoting Van Ness Townhouses v. Mar Indus. Corp., 862 F.2d 754, 759 (9th Cir. 1988)).
                                  23
                                       However, “[a] statement by a party that it has a right to arbitration in pleadings or motions is not
                                  24
                                       enough to defeat a claim of waiver. . . . This is especially true when parties state well into the
                                  25
                                       litigation they do not intend to move to compel arbitration.” Id. “Additionally, although filing a
                                  26
                                       motion to dismiss that does not address the merits of the case is not sufficient to constitute an
                                  27

                                  28                                                     16
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   inconsistent act, seeking a decision on the merits of an issue may satisfy this element.” Id.

                                   2          Here, the Court finds that Defendant has not engaged in conduct inconsistent with its right

                                   3   to arbitrate because Defendant has not actively litigated its case to take advantage of being in

                                   4   federal court. First, Defendant has been transparent and consistent in its interest in enforcing the

                                   5   Arbitration Agreement since the outset of this case (filed October 10, 2017), and Defendant

                                   6   reiterated its interest in seeking arbitration in its November 10, 2017 and February 14, 2018

                                   7   answers (see ECF No. 1-3 at 3; ECF No. 19 at 22); in the February 7, 2018 and July 3, 2018 joint

                                   8   case management statements (see February 7, 2018 JCMS at 2–3; July 3, 2018 JCMS at 1–2); at

                                   9   the February 14, 2018 case management conference (Knopp Decl. ¶ 6); and in Defendant’s June 5,

                                  10   2018 letter to Plaintiff’s counsel (Knopp Decl., Ex. A). Compare Blau v. AT&T Mobility, 2012

                                  11   WL 566565, at *2 (N.D. Cal. Feb. 21, 2012) (finding that defendants did not act inconsistently

                                  12   after moving to compel a year since the beginning of the litigation because defendants “were clear
Northern District of California
 United States District Court




                                  13   from the outset that they might move to compel arbitration”), with Martin, 829 F.3d at 1126

                                  14   (finding inconsistent acts when defendants “did not even note their right to arbitration until almost

                                  15   a year into the litigation” and “fourteen months into the litigation, [ ] told the district judge and

                                  16   opposing counsel that they were likely ‘better off’ in federal court”). Second, Defendant

                                  17   participated only in minimal discovery and did not file any substantive motions, including any

                                  18   motion to dismiss, let alone a motion to dismiss on a key merits issue. Compare Martin, 862 F.2d

                                  19   at 1125 (“[S]eeking a decision on the merits of an issue may satisfy this element.”).

                                  20          Finally, Defendant moved to compel arbitration in a timely manner after learning of its

                                  21   right to compel arbitration. Defendant explained that when this action was first commenced, Ninth

                                  22   Circuit law had held that arbitration agreements with class action waivers were unenforceable, and

                                  23   therefore Defendant believed it could not enforce the agreement as written (although Defendant

                                  24   continually preserved its potential right to arbitrate). See Mot. at 9 (citing Morris v. Ernst &

                                  25   Young, LLP, 834 F.3d 975 (9th Cir. 2016), overruled by Epic Sys. Corp., 138 S. Ct. 1612 (decided

                                  26   May 21, 2018)). After the United States Supreme Court overruled Ninth Circuit precedent in Epic

                                  27   Sys. Corp. and held that an arbitration agreement containing a class action waiver is enforceable

                                  28                                                      17
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   on May 21, 2018, Defendant’s counsel, believing it could now enforce the agreement as written,

                                   2   contacted Plaintiff’s counsel on June 5, 2018, and requested that Plaintiff dismiss all of her non-

                                   3   PAGA claims in favor of arbitration. Knopp Decl. ¶ 7; id., Ex. A (stating that “[i]n light of Epic

                                   4   Systems Corp. v. Lewis, in which the Supreme Court overruled Ninth Circuit precedent and held

                                   5   that arbitration agreements containing class action waivers are enforceable, [Plaintiff] is barred

                                   6   from pursuing her class claims and, instead, may pursue her claims (if at all) only on an individual

                                   7   basis in arbitration.”); see also, e.g., Fisher, 791 F.2d at 697 (finding that party did not “act[]

                                   8   inconsistently with a known existing right” if “earlier motion to compel arbitration would have

                                   9   been futile” under the law). When Plaintiff refused to submit to arbitration, Defendant opted to

                                  10   move to compel and did so by August 20, 2018. See Mot.

                                  11           Plaintiff’s arguments to the contrary are unavailing. First, Plaintiff attempts to compare

                                  12   Defendant’s actions to the action of the defendant in Martin, where the Ninth Circuit found
Northern District of California
 United States District Court




                                  13   inconsistent acts. See Opp’n at 6–7 (citing 829 F.3d at 1120–22, 1126). However, the actions of

                                  14   the defendant in Martin look very different from Defendant’s actions here. In Martin, the Ninth

                                  15   Circuit found waiver when the defendants “spent seventeen months litigating the case,” filed “a

                                  16   motion to dismiss on a key merits issue,” spent “considerable time and effort” on a joint

                                  17   stipulation structuring the litigation, conducted “a deposition,” explained to the judge and

                                  18   opposing counsel that they were likely “better off” in federal court, and were warned by the judge

                                  19   “about the possibility of waiver.” 829 F.3d at 1122, 1126. Importantly, the fact that the Martin

                                  20   defendants sought a “decision on the merits of an issue” may have alone satisfied the “inconsistent

                                  21   act” requirement. See id. at 1125. By contrast, Defendant here did not file any motion to dismiss,

                                  22   let alone a motion to dismiss on a key merits issues, did not conduct a deposition, and did not

                                  23   assert to the Court and opposing counsel that it was likely better off in federal court, Instead,

                                  24   Defendant consistently asserted its rights under the Arbitration Agreement.

                                  25           Second, Plaintiff takes issue with the fact that Defendant removed the case from state to

                                  26   federal court. See Opp’n at 7. However, courts have consistently rejected the argument that a party

                                  27   waived the right to compel arbitration by removing a case to federal court. See, e.g., Cox, 533 F.3d

                                  28                                                      18
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   at 1125–26 (finding no inconsistent act even when defendant removed the case); Gonsalves v.

                                   2   Infosys Techs., Ltd., 2010 WL 31118861, at *3 n.2 (N.D. Cal. Aug. 5, 2010) (“[a] petitioning party

                                   3   does not waive its arbitration rights merely by seeking to change judicial venue of an action prior

                                   4   to requesting arbitration.” (quoting St. Agnes Med. Ctr. V. PacifiCare of Cal., 31 Cal. 4th 1187,

                                   5   1205 (2003)); Reynoso v. Bayside Mgmt. Co., LLC, 2013 WL 6173765, at *6 (N.D. Cal. Nov. 25,

                                   6   2013) (“simply removing the case to federal court” did not support a finding of waiver); Halim v.

                                   7   Great Gatsby’s Auction Gallery, Inc., 516 F.3d 557, 562 (7th Cir. 2008) (“[R]emoval alone did

                                   8   not amount to implicit waiver of [party’s] right to arbitrate.”).

                                   9           Additionally, Plaintiff’s assertion that Defendant acted inconsistently with the right to

                                  10   arbitrate by removing the case to federal court makes little sense in light of CAFA. After CAFA,

                                  11   class actions that involve an amount in controversy that exceeds $5 million cannot remain in state

                                  12   court because such a class action is subject to the original jurisdiction of the district courts of the
Northern District of California
 United States District Court




                                  13   United States. See 28 U.S.C. § 1332(d)(2). Here, Defendant’s removal was based on CAFA. See

                                  14   ECF No. 1. Plaintiff does not dispute that this federal court has original jurisdiction over this case

                                  15   pursuant to CAFA. Therefore, by nature of being subject to 28 U.S.C. § 1332(d)(2), Plaintiff’s

                                  16   action could only be heard in federal court. The Court concludes that given this, such removal by

                                  17   Defendant cannot constitute waiver. Similarly, the Court rejects Plaintiff’s argument that “any

                                  18   inability to compel individual arbitration was a result of [Defendant’s] tactical decision to remove

                                  19   this case to federal court.” See Opp’n at 5.

                                  20           Finally, the case cited by Plaintiff, Hoover v. Am. Income Life Ins. Co., 206 Cal. App. 4th

                                  21   1193 (2012), does not persuade the Court that it must find waiver because of Defendant’s removal.

                                  22   Even Hoover acknowledged that “[a] defendant’s removal of a case filed in state court does not by

                                  23   itself constitute an implicit waiver of the right to compel arbitration.” 206 Cal. App. 4th at 1204.

                                  24   Moreover, that state court case explained that “a defendant’s removal of a case to federal court,

                                  25   coupled with participation in several months of litigation, waives the right to arbitrate because

                                  26   electing to proceed in federal court on an arbitrable dispute is presumptive waiver of the right to

                                  27   arbitrate,” but that “[t]he presence or absence of prejudice from the litigation is a determinative

                                  28                                                      19
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   issue.” Id. at 1204–05. Hoover, however, is distinguishable from the instant case. First, as

                                   2   discussed in the paragraphs below, any delay by Defendant to compel arbitration was due to the

                                   3   fact that Defendant reasonably believed that Ninth Circuit law prevented Defendant from moving

                                   4   to compel until the Supreme Court of the United States overturned that Ninth Circuit law.

                                   5   Additionally, Defendant’s participation in the interim was minimal—confined to discovery—and

                                   6   Defendant moved to compel arbitration as soon as it thought legally appropriate. Second, as

                                   7   discussed in Section III.A.2.b., a showing of prejudice is absent from this litigation, which under

                                   8   Hoover is “a determinative issue.” 206 Cal. App. 4th at 1204–05.

                                   9          Finally, the nature of the removal itself was different in Hoover than in the instant case. In

                                  10   Hoover, the defendant attempted—and failed—to remove the case to federal court twice. Both

                                  11   attempts resulted in a remand back to state court. See id. at 1200, 1205. By contrast, in the instant

                                  12   case, Defendant’s one removal was based on the fact that the federal court has original jurisdiction
Northern District of California
 United States District Court




                                  13   pursuant to CAFA, which Plaintiff does not dispute. See ECF No. 1. Therefore, the state court

                                  14   decision cited by Plaintiff does nothing to change this Court’s conclusion.

                                  15          Third, Plaintiff argues that Defendant delayed seeking arbitration by waiting ten months

                                  16   into the litigation and that Defendant was mistaken in thinking that Ninth Circuit precedent prior

                                  17   to the United States Supreme Court’s May 21, 2018 decision prohibited enforcement of the

                                  18   arbitration agreement here. Opp’n at 1, 5–6. However, Courts have found that timeframes similar

                                  19   to ten months did not satisfy the “inconsistent act” requirement. See, e.g., Guerrero, 2018 WL

                                  20   3615840, at *4 (finding no waiver despite ten-month delay in seeking arbitration when defendant

                                  21   made clear several times “—in its motion papers, answer, and in the joint scheduling report filed

                                  22   by the parties . . . —that it believes it has a right to compel arbitration”); Dominguez v. T-Mobile

                                  23   USA, Inc., 2017 WL 8220598, at *9 (C.D. Cal. Jan. 18, 2017) (finding no waiver where party

                                  24   moved to compel arbitration after the lawsuit had been pending for approximately eight months);

                                  25   Blau, 2012 WL 566565, at *2 (finding that defendants did not waive when they moved to compel

                                  26   a year since the beginning of the litigation and when defendants “were clear from the outset that

                                  27   they might move to compel arbitration”).

                                  28                                                     20
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1          Moreover, Defendant consistently reiterated its right to arbitrate during that time period

                                   2   and provided some explanation for the delay. In particular, Defendant’s motion and June 5, 2018

                                   3   letter to Plaintiff’s counsel explained that Defendant did not believe it could enforce the arbitration

                                   4   provision until after the United States Supreme Court’s May 21, 2018 decision in Epic Sys. Corp.

                                   5   overruled the Ninth Circuit’s decision in Morris. See Mot. at 9–1; Reply at 7–8. The Court finds

                                   6   this belief credible. In 2016, the Ninth Circuit considered in Morris the question of whether an

                                   7   employer violates the NLRA by “requiring employees to sign an agreement precluding them from

                                   8   bringing, in any forum, a concerted [(or class/collective action)] legal claim regarding wages,

                                   9   hours, and terms and conditions of employment.” 834 F.3d at 979. The Ninth Circuit reasoned that

                                  10   the FAA’s savings clause, 9 U.S.C. § 2, removes the obligation of a court to enforce arbitration

                                  11   agreements as written if an arbitration agreement violates some other federal law. Id. at 991–92.

                                  12   The Ninth Circuit held that an agreement requiring individualized arbitration proceedings violates
Northern District of California
 United States District Court




                                  13   the NLRA by barring employees from engaging in the “concerted activit[y],” 29 U.S.C. § 157

                                  14   (Section 7 of the NLRA), of pursuing claims as a class or collective action, and therefore the Ninth

                                  15   Circuit vacated the order of the district court compelling individual arbitration. Id. at 979–84. This

                                  16   Ninth Circuit law governed when Plaintiff originally brought her case. Then, in May of 2018, the

                                  17   Supreme Court of the United States considered three cases, including the Ninth Circuit’s decision

                                  18   in Morris. Epic Sys. Corp., 138 S. Ct. at 1619. The United States Supreme Court in Epic Sys.

                                  19   Corp. held that in the FAA, Congress “instructed federal courts to enforce arbitration agreements

                                  20   according to the terms—including terms providing for individualized proceedings” and that the

                                  21   NLRA does not offer “a conflicting command.” Id. The United States Supreme Court therefore

                                  22   held that arbitration agreements requiring individual arbitration, instead of allowing class or

                                  23   collective actions, were enforceable under the FAA. Id. at 1632. In so holding, the United States

                                  24   Supreme Court overruled the Ninth Circuit’s decision in Morris. See id. Therefore, given that

                                  25   Ninth Circuit law previously may have prevented Defendant from enforcing its arbitration

                                  26   agreement, the Court agrees that any delay attributable to the change in law cannot support a

                                  27   finding of waiver. See, e.g., Fisher, 791 F.2d at 697 (finding that party did not “act[] inconsistently

                                  28                                                     21
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   with a known existing right” if “earlier motion to compel arbitration would have been futile”

                                   2   under the law).

                                   3           Plaintiff asserts that even before the United States Supreme Court’s decision in Epic Sys.

                                   4   Corp. overruled the Ninth Circuit’s decision in Morris, Defendant still could have compelled

                                   5   arbitration because the arbitration provision at issue here contains a class action waiver of which

                                   6   the employee can opt out. See Opp’n at 5–6. In so suggesting, Plaintiff points to a footnote in the

                                   7   Ninth Circuit’s decision in Morris that stated, “there was no § 8 violation [(of the NLRA)] in

                                   8   Johnmohammadi v. Bloomingdale’s, Inc. because the employee there could have opted out of the

                                   9   individual dispute resolution agreement and chose not to.” Morris, 834 F.3d at 982, n.4 (citing 755

                                  10   F.3d 1072, 1076 (9th Cir. 2014)). Plaintiff argues that based on this one sentence footnote, the

                                  11   Ninth Circuit in Morris reaffirmed its holding in Johnmohammadi, which held that a class action

                                  12   waiver of which the employee can opt out does not violate the NLRA. See Opp’n at 5–6. Plaintiff
Northern District of California
 United States District Court




                                  13   provides no analysis explaining whether Morris’s citation to Johnmohammadi means Defendant

                                  14   would or would not have been successful in compelling arbitration. See Opp’n at 8.

                                  15           The Court need not reach that issue because the Court is satisfied from the holding of

                                  16   Morris and the procedural record of this case that Defendant’s counsel in good faith believed that

                                  17   the Ninth Circuit’s decision in Morris prevented Defendant from successfully compelling

                                  18   arbitration. The Ninth Circuit’s decision in Morris plainly held that “an employer violates the

                                  19   [NLRA] by requiring employees to sign an agreement precluding them from bringing, in any

                                  20   forum a concerted [(collective)] legal claim regarding wages, hours, and terms and conditions of

                                  21   employment.” 834 F.3d at 989. Additionally, the procedural record demonstrates that Defendant in

                                  22   good faith believed this precedent barred enforcement of the Arbitration Agreement between

                                  23   Plaintiff and her employer Michaels regarding disputes related to her employment. Therefore, the

                                  24   Court finds that Defendant’s delay is attributable to its good faith belief and does not reflect a

                                  25   “conscious decision,” see Martin, 829 F.3d at 1125, to take advantage of the Court’s processes.

                                  26   Accordingly, the Court finds that Defendant did not act inconsistently with the right to compel

                                  27   arbitration.

                                  28                                                     22
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1                  b. Whether Plaintiff Demonstrated Prejudice

                                   2          “To prove prejudice, plaintiffs must show more than ‘self-inflicted’ wounds that they

                                   3   incurred as a direct result of suing in federal court contrary to the provisions of an arbitration

                                   4   agreement.” Martin, 829 F.3d at 1126 (citing Fisher, 791 F.2d at 698). “Such wounds include

                                   5   costs incurred in preparing the complaint, serving notice, or engaging in limited litigation

                                   6   regarding issues directly related to the complaint’s filing, such as jurisdiction or venue.” Id. In

                                   7   contrast, in order to establish prejudice, Plaintiff must show that, as a result of Defendant having

                                   8   delayed seeking arbitration, she “incurred costs that [she] would not otherwise have incurred,” that

                                   9   she “would be forced to relitigate an issue on the merits on which [she] ha[s] already prevailed in

                                  10   court” or that Defendant “received an advantage from litigating in federal court that [it] would not

                                  11   have received in arbitration.” Id. at 1126–27 (citing Richards v. Ernst & Young, LLP, 744 F.3d

                                  12   1072, 1075 (9th Cir. 2013) (noting that a plaintiff can show prejudice if the opposing party has
Northern District of California
 United States District Court




                                  13   “gain[ed] information about the other side’s cases that could not have been gained in arbitration.”

                                  14   (quotation marks omitted)).

                                  15          Plaintiff does not argue that she incurred any costs or that she would be forced to relitigate

                                  16   an issue on which she has already prevailed. Instead, Plaintiff argues only that she is prejudiced

                                  17   because Defendant used federal court litigation to gain information that would not have been

                                  18   available in arbitration. Opp’n at 7. In particular, Plaintiff points to Defendant’s interrogatories 1

                                  19   through 3, which asked (1) whether Plaintiff has ever filed for bankruptcy; (2) Plaintiff to identify

                                  20   her employers prior to Michaels; and (3) Plaintiff to explain the basis for her vacation pay claim.

                                  21   Id. at 7–8. (citing Segal Decl., Ex. 11). In addition, Plaintiff explains that Defendant “propounded

                                  22   requests for production, and Plaintiff responded and produced documents,” including “28 pages of

                                  23   Plaintiff’s handwritten notes regarding her employment with and claims against [Defendant].” Id.

                                  24   (citing Segal Decl., Exs. 12 and 13).

                                  25          The Court finds Plaintiff does not meet the prejudice requirement. Importantly, Plaintiff

                                  26   has not explained or provided case law showing that Defendant’s limited discovery requests

                                  27   resulted in Defendant gaining an unfair advantage that could not have been gained in arbitration.

                                  28                                                     23
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   See, e.g., Britton v. Co-op Banking Grp., 916 F.2d 1405, 1413 (9th Cir. 1990) (finding “appellees’

                                   2   assertions of prejudice [ ] unpersuasively conclusory,” when “[t]hey argue[d] that they have spent

                                   3   time and resources in discovery activity and motions practice over a period of two years”).

                                   4   Further, Defendant did not obtain discovery that would not have been available in arbitration. All

                                   5   of the discovery that Defendant served—one set of requests for production, one set of

                                   6   interrogatories, and a deposition notice—is available in arbitration, where the arbitrator has the

                                   7   “authority to order such discovery, by way of deposition, interrogatory, document production, or

                                   8   otherwise.”2 See Keller Decl., Ex. D at 23 (incorporating the American Arbitration Association

                                   9   rules into the Arbitration Agreement); see also, e.g., Richards, 744 F.3d at 1075 (finding no

                                  10   prejudice when plaintiff did not contend that defendant “used discovery to gain information about

                                  11   the other side’s case that could not have been gained in arbitration.” (internal quotations omitted));

                                  12   Guerrero, 2018 WL 3615840, at *4 (explaining that the question is whether the “parties have
Northern District of California
 United States District Court




                                  13   already conducted significant discovery that would be unavailable in arbitration” (emphasis

                                  14   added)).

                                  15          Additionally, Courts have consistently held that minimal discovery—like the three

                                  16   interrogatories and 28 pages of produced documents here—does not constitute prejudice. See, e.g.,

                                  17   Brown v. Dillard’s, Inc., 430 F.3d 1004, 1012 (9th Cir. 2005) (“Unsurprisingly, courts are

                                  18   reluctant to find prejudice to the plaintiff who has chosen to litigate, simply because the defendant

                                  19   litigated briefly (e.g., by filing a motion to dismiss [(not on a key merits issues)] or requesting

                                  20   limited discovery) before moving to compel arbitration.”); Fisher, 791 F.2d at 697 (“The record

                                  21   does not support the [plaintiffs’] contention that they have been prejudiced by the extensive

                                  22   discovery undertaken by the parties in this case.”); In re TFT-LCD (Flat Panel) Antitrust Litig.,

                                  23   2011 WL 2650689 (N.D. Cal. July 6, 2011) (finding no prejudice even though some discovery

                                  24   “might not have taken place or would have been less extensive had an arbitral proceeding been

                                  25

                                  26   2
                                         American Arbitration Association, “Employment: Arbitration Rules and Mediation Procedures,”
                                  27   at 14 (Nov. 1, 2009), available at
                                       https://www.adr.org/sites/default/files/EmploymentRules_Web_0.pdf.
                                  28                                                  24
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   initiated sooner.”).

                                   2             Similarly, discovery is not prejudicial when it is also conducted for the trial of a non-

                                   3   arbitrable claim, like Plaintiff’s PAGA claim here. See, e.g., Van New Townhouses, 862 F.2d at

                                   4   759 (“[W]e [have] held that even extensive discovery into both arbitrable and non-arbitrable

                                   5   claims before moving to compel arbitration is insufficient prejudice for a waiver if that discovery

                                   6   is available for the trial of the non-arbitrable claim in federal district court.” (citing Fisher, 791

                                   7   F.2d at 697)). Therefore, the Court finds that Plaintiff has not met her “heavy burden of proof,”

                                   8   Fisher, 791 F.2d at 694, to show prejudice.

                                   9             Accordingly, having found that Plaintiff did not meet her burden of showing inconsistent

                                  10   acts or prejudice, the Court concludes that Defendant did not waive the right to compel arbitration.

                                  11   Therefore, the Court GRANTS Defendant’s motion to compel arbitration of Plaintiff’s non-PAGA

                                  12   claims.
Northern District of California
 United States District Court




                                  13       B. Motion to Dismiss Class Allegations and Motion to Stay
                                  14             Having concluded that arbitration should be compelled, the Court must now consider

                                  15   whether to dismiss the claims subject to arbitration and whether to stay the lawsuit. Defendant

                                  16   summarily argues that the Court should dismiss all non-PAGA claims and stay the non-arbitrable

                                  17   PAGA claim pending resolution of the arbitration. Mot. at 11. Plaintiff is silent as to whether any

                                  18   dismissal or a stay would be appropriate. See Opp’n.

                                  19             First, the Court declines to dismiss the non-PAGA claims because the arbitrator has yet to

                                  20   decide whether the Arbitration Agreement is applicable to Plaintiff’s non-PAGA claims. The

                                  21   parties did not provide much briefing on the question of dismissing the non-PAGA claims.

                                  22   However, Defendant acknowledged in its opening brief that “[p]er the Agreement, the parties . . .

                                  23   gave the arbitrator authority to decide whether the agreement is enforceable and encompasses

                                  24   [Plaintiff’s] claims. . . . Therefore, to the extent that [Plaintiff] challenges the applicability or

                                  25   enforceability of the Agreement, the Court must compel arbitration to resolve that challenge.”

                                  26   Mot. at 6. Plaintiff’s brief was silent as to whether the parties agreed to arbitrate Plaintiff’s claims

                                  27   on an individual and not on a class basis and whether the scope of the Arbitration Agreement

                                  28                                                       25
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   encompasses Plaintiff’s non-PAGA claims. See Opp’n. The Court finds it would be inappropriate

                                   2   to dismiss the non-PAGA claims before the arbitrator determines whether the Arbitration

                                   3   Agreement encompasses Plaintiff’s non-PAGA claims. Thus, the Court DENIES Defendant’s

                                   4   motion to dismiss the non-PAGA claims. Instead, the Court stays litigation of the non-PAGA

                                   5   claims pending arbitration. See Concepcion, 563 U.S. at 344 (stating that under Section 3 of the

                                   6   FAA, courts must “stay litigation of arbitral claims pending arbitration of those claims ‘in

                                   7   accordance with the terms of the agreement’”).

                                   8           The Court turns second to the question of whether to stay the non-arbitrable PAGA claim

                                   9   pending resolution of the arbitration. When a court “determines that all of the claims raised in the

                                  10   action are subject to arbitration,” the court “may either stay the action or dismiss it outright.”

                                  11   Johnmohammadi, 755 F.3d at 1074. Where plaintiffs assert both arbitrable and nonarbitrable

                                  12   claims, district courts have “discretion whether to proceed with nonarbitrable claims before or
Northern District of California
 United States District Court




                                  13   after the arbitration and [have] . . . authority to stay proceedings in the interest of saving time and

                                  14   effort for itself and litigants.” Wilcox v. Ho-Wing Sit, 586 F. Supp. 561, 567 (N.D. Cal. 1984); see

                                  15   also Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979) (same).

                                  16   “Where it is proposed that a pending proceeding be stayed, the competing interests which are

                                  17   affected by the granting or refusal to grant a stay must be weighed.” CMAX, Inc. v. Hall, 300 F.2d

                                  18   265, 268 (9th Cir. 1962); see also Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005)

                                  19   (applying CMAX standard). “Among these competing interests are the possible damage which may

                                  20   result from the granting of a stay, the hardship or inequity which a party may suffer in being

                                  21   required to go forward, and the orderly course of justice measured in terms of the simplifying or

                                  22   complicating of issues, proof, and questions of law which could be expected to result from a stay.”

                                  23   CMAX, 300 F.2d at 268.

                                  24           The Court, in its discretion, finds that a stay of the non-arbitrable PAGA claim is

                                  25   appropriate. First, because Plaintiff is silent as to whether a stay is appropriate, Plaintiff has failed

                                  26   to identify any possible damage she may suffer from a stay. Second, Defendant has similarly

                                  27   failed to identify any hardship or inequity it may suffer in being required to go forward with the

                                  28                                                      26
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1   case. Therefore, the first two CMAX factors neither weigh in favor nor against staying the non-

                                   2   arbitrable PAGA claim. Third, the Court finds that a stay would save the Court and the parties

                                   3   time and effort. See Leyva, 593 F.2d at 863–64 (“A trial court may, with propriety, find it is

                                   4   efficient for its own docket and the fairest course for the parties to enter a stay of an action before

                                   5   it, pending resolution of independent proceedings which bear upon the case. . . . In such cases, the

                                   6   court may order a stay of the action pursuant to its power to control its docket and calendar and to

                                   7   provide for a just determination of the cases pending before it.”). “Plaintiff’s PAGA claim[] [is]

                                   8   derivative in nature of her substantive claims that will proceed to arbitration, and the outcome of

                                   9   the nonarbitrable PAGA claim[] will depend upon the arbitrator’s decision.” Shepardson v.

                                  10   Adecco USA, Inc., 2016 WL 1322994, at *6 (N.D. Cal. Apr. 5, 2016); see also Jacobson v. Snap-

                                  11   on Tools Co., 2015 WL 8293164, at *6 (N.D. Cal. Dec. 9, 2015) (granting the defendant’s motion

                                  12   to compel arbitration on all of the plaintiff’s individual claims and staying the representative
Northern District of California
 United States District Court




                                  13   PAGA claim pending completion of arbitration); Jenkins v. Sterling Jewelers, Inc., 2018 WL

                                  14   922386, at *7 (S.D. Cal. Feb. 16, 2018) (staying Plaintiff’s PAGA claims pending the outcome of

                                  15   the arbitration proceedings of the non-PAGA claims). Thus, the Court concludes that a stay will

                                  16   help advance “the orderly course of justice.” CMAX, 300 F.2d at 268; see also Wilcox, 586 F.

                                  17   Supp. at 567 (granting stay where arbitrator’s decision was likely “to decide issues that will, at

                                  18   least, streamline subsequent proceedings” before the court); Mediterranean Enters., Inc. v.

                                  19   Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983) (affirming district court’s decision to stay

                                  20   lawsuit pending an arbitration that “might well decide issues which bear in some way on the

                                  21   court’s ultimate disposition” of nonarbitrable claims). In sum, the Court finds the CMAX factors

                                  22   weigh in favor of granting a stay of Plaintiff’s non-arbitrable PAGA claim, and therefore, the

                                  23   Court GRANTS Defendant’s motion to stay Plaintiff’s PAGA claim.

                                  24   IV.    CONCLUSION
                                  25          For the foregoing reasons, the Court GRANTS Defendant’s motion to compel arbitration

                                  26   and stays the case. The Court DENIES Defendant’s motion to dismiss the class allegations. The

                                  27   parties shall notify the Court within seven days of receiving an arbitration ruling.

                                  28                                                     27
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
                                   1          The Clerk shall administratively close the case file. This is an internal administrative

                                   2   procedure that does not affect the rights of the parties.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: December 11, 2018

                                   6                                                     ______________________________________
                                                                                         LUCY H. KOH
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     28
                                       Case No. 17-CV-06540-LHK
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING CASE
